Title: From George Washington to the Rhode Island Legislature, 20 November 1790
From: Washington, George
To: Rhode Island Legislature



Gentlemen,
[Mount Vernon, 20 November 1790]

While I acknowledge, with grateful sincerity, my personal obligations to the Legislature of the State of Rhode Island and Providence Plantations, for the very flattering manner in which they convey their congratulations on my election to the Chief-magistracy of our confederated republic, and for the approbation they are pleased to express of my public conduct—it affords me peculiar pleasure to observe that the completion of our union, by the accession of your State, gives a strong assurance of permanent political happiness to the people of America.
A change in the national constitution, conformed to experience and the circumstances of our country, has been most happily effected by the influence of reason alone—In this change the liberty of the citizen continues unimpaired, while the energy of government is so encreased as to promise full protection to all the pursuits of science and industry—together with the firm establishment of public credit, and the vindication of our national character. It remains with the people themselves to preserve and promote the great advantages of their political and natural situation—nor ought a doubt to be entertained that men, who so well understand the value of social happiness, will ever cease to appreciate the blessings of a free, equal, and efficient government.
In expressing my sensibility for the interest you take in the restoration of my health, I recall, with pleasure, the remembrance

of those civilities which I experienced in my late visit to your State.
My best wishes are offered, Gentlemen, for the prosperity of your Constituents, and for your individual happiness.

Go: Washington

